ADAMS, J.,
concurring specially:
¶ 1 Since 1985, what is now 51 O.S.1991 § 153(B) has said “[t]he liability of the state or political subdivision under [the GTCA] shall be exclusive and in place of all other liability of the state, a political subdivision or employee at common law or otherwise.” (Emphasis added). In Wirtz v. Glanz, 1996 OK CIV APP 125, 932 P.2d 540, another division of this Court, held this provision, first adopted in 1984, meant that individuals making tort claims only against government employees who were alleged to be acting outside the scope their employment must still comply with the notice requirements of the GTCA.1
¶2 A literal application of the emphasized language may support the conclusion reached in Wirtz. This section substitutes the liability provided by the GTCA by the state or political subdivision “in place of all other liability of ... employee at common law or otherwise.” Under a literal application, any person who meets the GTCA’s definition of “employee” has no liability for their tortious acts.2 Because that definition is not limited to those individuals who are acting the course of their employment, this same literal application also leads to the absurd result that the Legislature has forever insulated government employees who act outside the scope of their employment, even if their acts are malicious, corrupt or fraudulent, from liability for their actions.
¶ 3 Unless we interpret § 153(B) to include a requirement that the employee be acting in the scope of employment in order to take advantage of the GTCA’s protection, the Legislature has allowed individuals injured *1096by the torts of government employees acting in the scope of their employment to secure compensation from the state or the political subdivision but has denied individuals injured by the malicious, corrupt or fraudulent acts of government employees not only the right to receive compensation from the state or political subdivision but the right to receive compensation from the employee as well. Faced with such an absurd result, we are not required to give literal application to the statutes’ words and should give it a reasonable interpretation in accordance with the general legislative purpose. See Taylor v. Langley, 188 Okl. 646, 112 P.2d 411 (1941). Section 163(B) does not apply where the employee’s acts were outside the scope of his or her employment, and one suing such an employee, alleging the employee was outside the scope of employment, is not required to comply with the GTCA.

. Because Mr. Wirtz had not alleged a civil rights claim under Federal law, the Wirtz Court limited its consideration to a common law tort claim and concluded the 1984 amendment which added subsection B to § 153 effectively abrogated the holding of the Oklahoma Supreme Court in Holman v. Wheeler, 1983 OK 72, 677 P.2d 645, that claims against employees who acted outside the scope of their employment were not covered by the GTCA’s notice requirements.


. This definition, contained in 51 O.S.1991 § 152(5) includes “any person who is authorized to act in behalf of a political subdivision or the state whether that person is acting on a permanent or temporary basis, with or without being compensated or on a full-time or part-time basis.’’